EXHIBIT 21.1 RESOURCE AMERICA, INC. LIST OF SUBSIDIARIES NAME OF SUBSIDIARIES STATE OF INCORPORATION Resource Financial Fund Management, Inc. Delaware Trapeza Capital Management, LLC Delaware Trapeza Manager, Inc. Delaware Trapeza Funding, LLC Delaware Trapeza Funding II, LLC Delaware Trapeza Funding III, LLC Delaware Trapeza Funding IV, LLC Delaware Trapeza Funding V, LLC Delaware Trapeza TPS, LLC Delaware Trapeza Management Group, LLC Delaware Structured Finance Fund GP, LLC Delaware Structured Finance Management, LLC Delaware Ischus Capital Management, LLC Delaware Apidos Capital Management, LLC Delaware Apidos Select Corporate Credit Fund GP, LLC Delaware Resource Financial Institutions Group, Inc. Delaware Resource Credit Partners GP, Inc. Delaware Resource Credit Management, LLC Delaware Resource Capital Manager, Inc. Delaware RAI Ventures, Inc. Delaware Chadwick Securities, Inc. Delaware Resource Europe Management Limited UK Resource Capital Markets, Inc. Delaware Resource Capital Investor, Inc. Delaware Resource Leasing, Inc. Delaware FLI Holdings, Inc. Delaware LEAF Financial Corporation Delaware Commerce Square Insurance Services, LLC Delaware Commerce Square Equipment Insurance Co. Delaware LEAF Ventures, LLC Delaware Merit Capital Manager, LLC Delaware Merit Capital Advance, LLC Delaware Merit Processing, LLC Delaware LEAF Ventures II, LLC Delaware Prompt Payment, LLC Delaware LEAF Capital Management, Inc. Delaware Lease Equity Appreciation Fund I, L.P. Delaware LEAF Fund I, LLC Delaware Lease Equity Appreciation Fund II, L.P. Delaware LEAF Fund II, LLC Delaware LEAF II B SPE, LLC Delaware LEAF II Receivables Funding, LLC Delaware LEAF Funding, Inc. Delaware LEAF Commercial Finance Fund, LLC Delaware Resource Capital Funding II, LLC Delaware Resource Asset Management, LLC Delaware LEAF Asset Management, LLC Delaware LEAF Equipment Leasing Income Fund III, L.P. Delaware LEAF Funding, LLC Delaware LEAF Capital Funding III, LLC Delaware LEAF Fund III, LLC Delaware LEAF III B SPE, LLC Delaware LEAF III C SPE, LLC Delaware LEAF Equipment Finance Fund 4, L.P. Delaware LEAF Funds Joint Venture 2, LLC Delaware LEAF Fund 4A SPE, LLC Delaware Resource Capital Funding, LLC Delaware Resource Real Estate Holdings, Inc. Delaware Resource Real Estate, Inc. Delaware Resource Capital Partners, Inc. Delaware Resource Real Estate Management, LLC Delaware Resource Capital Partners II, LLC Delaware RRE Investor, LLC Delaware Resource Real Estate Funding, Inc. Delaware RRE Leasco, LLC Delaware RRE Oak Park Leaseco, LLC Delaware Resource Real Estate Management, Inc. Delaware RRE D2R2 2007-1, LLC Delaware RRE HUD MF 2007, LLC Delaware RRE Sky Harbor, LLC Delaware RRE River Oaks, LLC Delaware RRE Shoreline, LLC Delaware RRE Twyckenham, LLC Delaware RRE Windsor Square, LLC Delaware RRE Wyandotte, LLC Delaware RRE West Tech, LLC Delaware RRE VIP Borrower, LLC Delaware RRE VIP International Village, LLC Delaware RRE VIP Regency Park, LLC Delaware RRE VIP Waterford Nevillewood, LLC Delaware Resource Real Estate Opportunity Advisor, LLC Delaware Resource Real Estate Opportunity REIT, Inc. Delaware RRE Opportunity Holdings, LLC Delaware Resource Real Estate Opportunity Manager, LLC Delaware RRE VIP Participant, LLC Delaware RCP Westchase Wyndham Manager, LLC Delaware RCP Pear Tree Manager, LLC Delaware RCP Wind Tree Manager, LLC Delaware RCP Falls at Duraleigh Manager, LLC Delaware RCP Sage Canyon Manager, LLC Delaware RCP Cuestas Manager, Inc. Delaware RCP Chenal Brightwaters Manager, LLC Delaware RCP Holdco I Manager, Inc. Delaware RCP Reserves Manager, Inc. Delaware RCP Foxglove Manager, Inc. Delaware RCP Santa Fe Manager, Inc. Delaware RCP Regents Center Manager, Inc. Delaware RCP Highland Lodge Manager, Inc. Delaware RCP Grove Manager, LLC Delaware RCP Avalon Manager, Inc. Delaware RCP Howell Bridge Manager, Inc. Delaware RCP Heritage Lake Manager, LLC Delaware RCP Magnolia Manager, LLC Delaware RCP West Wind Manager, LLC Delaware RCP Ryan’s Crossing Manager, LLC Delaware RCP Memorial Tower Manager, LLC Delaware RCP Cypress Landing Manager, LLC Delaware Cypress Landing Partners, LLC Delaware RCP Island Tree Manager, LLC Delaware Island Tree Partners, LLC Delaware RCP Villas Manager, LLC Delaware RCP Coach Lantern Manager, LLC Delaware RCP Foxcroft Manager, LLC Delaware RCP Tamarlane Manager, LLC Delaware RCP Park Hill Manager, LLC Delaware RCP Woodland Hills Manager, LLC Delaware RCP Brent Oaks Manager, LLC Delaware RCP Cape Cod Manager, LLC Delaware RCP Woodhollow Manager, LLC Delaware SR Fountains Holdings, LLC Delaware AR Real Estate Investors, LLC Delaware AR Real Estate, GP LLC Delaware RCP Nittany Pointe Manager, Inc. Delaware RCP Chinoe Creek Manager, Inc. Delaware RCP Portland Courtyard Manager, Inc. Delaware RCP Albuquerque Manager, Inc. Delaware RCP Fountains GP, Inc. Delaware RCP Mill Creek Manager, LLC Delaware RCP Windridge Manager, LLC Delaware RRE Howell Bridge Holdings, LLC Delaware RRE Bentley Place Holdings, LLC Delaware RRE Reserves Holdings, LLC Delaware RRE Reserves Holdco I, LLC Delaware RRE Regents Center Holdings, LLC Delaware RRE 1 Duraleigh Member, LLC Delaware RRE 2 Duraleigh Member, LLC Delaware RRE Avalon Member, LLC Delaware RRE Avalon Holdings, LLC Delaware RRE Funding I, LLC Delaware RRE Magnolia Holdings, LLC Delaware RRE West Wind Holdings, LLC Delaware RRE Ryan’s Crossing Holdings, LLC Delaware RRE Falls at Duraleigh Holdings, LLC Delaware RRE Sage Canyon Holdings, LLC Delaware RRE Cuestas Holdings, LLC Delaware RRE Heritage Lake Holdings, LLC Delaware RRE Heritage Lake TIC, LLC Delaware RRE Pear Tree Holdings, LLC Delaware RRE Wind Tree Holdings, LLC Delaware RRE West Chase Wyndham Holdings, LLC Delaware RRE Funding II, LLC Delaware RRE Villas Holdings, LLC Delaware RRE Memorial Towers Holdings, LLC Delaware RRE Coach Lantern Holdings, LLC Delaware RRE Foxcroft Holdings, LLC Delaware Foxcroft South Owners Association Maryland Foxcroft North Owners Association Maryland RRE Tamarlane Holdings, LLC Delaware RRE Park Hill Holdings, LLC Delaware RRE Bentley Place Holdco I, LLC Delaware RRE West Chase Wyndham TIC, LLC Delaware RRE Chenal Brightwaters TIC, LLC Delaware RRE Chenal Brightwaters Holdings, LLC Delaware RRE Highland Lodge TIC, LLC Delaware RRE Regents Center TIC, LLC Delaware RRE Heritage Lake TIC, LLC Delaware RRE Bentley Place TIC, LLC Delaware RRE Reserves TIC, LLC Delaware RRE Highland Lodge Holdings, LLC Delaware RRE Bent Oaks Holdings, LLC Delaware RRE Cape Code Holdings, LLC Delaware RRE Woodhollow Holdings, LLC Delaware RRE Woodland Hills Holdings, LLC Delaware RRE Mill Creek Holdings, LLC Delaware RRE Wyndridge Holdings, LLC Delaware Resource RSI Phase I, LLC Delaware Resource RSI Phase II, LLC Delaware Press Building, LLC Delaware Resource Programs, Inc. Delaware RCP Financial, LLC Pennsylvania Resource Properties VIII, Inc. Delaware Resource Properties XIV, Inc. Delaware Resource Properties XVII, Inc. Delaware Resource Properties XXIV, Inc. Delaware Resource Properties XXV, Inc. Delaware Resource Properties XXVI, Inc. Delaware Resource Properties XXX, Inc. Delaware Resource Properties XXXI, Inc. Delaware Resource Properties XXXIII, Inc. Delaware Resource Properties XL, Inc. Delaware Resource Properties XLI, Inc. Delaware Resource Properties XLVII, Inc. Delaware Resource Properties XLIX, Inc. Delaware Resource Properties 54, Inc. Delaware Chesterfield Mortgage Investors, Inc. Delaware Resource Commercial Mortgages, Inc. Delaware Resource Housing Investors I, Inc. Delaware Resource Housing Investors II, Inc. Delaware Resource Housing Investors III, Inc. Delaware Resource Housing Investors IV, Inc. Delaware Resource Rittenhouse, Inc. Delaware
